                  Case 3:19-cv-06025-BJR Document 112 Filed 04/13/21 Page 1 of 6




                                                                The Honorable Barbara J. Rothstein
 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                               AT TACOMA
 9
        WILLIAM T. WHITMAN, individually and             NO. 3:19-cv-06025-BJR
10      on behalf of all others similarly situated,
                                                         DEFENDANT’S LCR 7(n) NOTICE OF
11                           Plaintiffs,                 SUPPLEMENTAL AUTHORITY
12      vs.
13
        STATE FARM LIFE INSURANCE
14      COMPANY, an Illinois corporation,

15                           Defendant.
16
                                I.     NOTICE OF SUPPLEMENTAL AUTHORITY
17

18             State Farm files this LCR 7(n) Notice of Supplemental Authority to bring to the Court’s

19   attention relevant authority issued after the date of State Farm’s last brief on March 29, 2021.
20   Attached as Exhibit 1 is a copy of Olean Wholesale Grocery Coop., Inc., v. Bumble Bee Foods,
21
     LLC, which the Ninth Circuit Court of Appeals decided on April 6, 2021.
22

23

24

25

                                                                         Betts
                                                                         Patterson
      DEFENDANT’S LCR 7(n) NOTICE OF                                     Mines
      SUPPLEMENTAL AUTHORITY – NO. 3:19-cv-            -1-               One Convention Place
                                                                         Suite 1400
      06025-BJR                                                          701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
     Document1/041221 2120/8544-0039
                  Case 3:19-cv-06025-BJR Document 112 Filed 04/13/21 Page 2 of 6




 1             DATED this 13th day of April, 2021.
                                                       BETTS, PATTERSON & MINES, P.S.
 2

 3
                                                       By /s Joseph D. Hampton
 4                                                     By /s Kara A. Tredway
                                                           Joseph D. Hampton, WSBA #15297
 5                                                         Kara A. Tredway, WSBA #44984
                                                       Betts, Patterson & Mines, P.S.
 6
                                                       One Convention Place, Suite 1400
 7                                                     701 Pike Street
                                                       Seattle WA 98101-3927
 8                                                     Telephone: (206) 292-9988
                                                       Facsimile: (206) 343-7053
 9                                                     E-mail:       jhampton@bpmlaw.com
                                                       E-mail:       ktredway@bpmlaw.com
10

11                                                     STINSON LLP

12
                                                       By /s Todd Noteboom, pro hac vice
13                                                         Todd Noteboom, pro hac vice
14                                                     Stinson LLP
                                                       50 South Sixth Street, Suite 2600
15                                                     Minneapolis, MN 55402
                                                       Telephone: 612-335-1894
16                                                     E mail:      todd.noteboom@stinson.com
17                                                     STINSON LLP
18

19                                                     By /s Jeremy A. Root, pro hac vice
                                                           Jeremy A. Root, pro hac vice
20                                                     Stinson LLP
                                                       50 South Sixth Street, Suite 2600
21
                                                       Minneapolis, MN 55402
22                                                     Telephone: 612-335-1894
                                                       E mail:      jeremy.root@stinson.com
23

24

25

                                                                    Betts
                                                                    Patterson
      DEFENDANT’S LCR 7(n) NOTICE OF                                Mines
      SUPPLEMENTAL AUTHORITY – NO. 3:19-cv-          -2-            One Convention Place
                                                                    Suite 1400
      06025-BJR                                                     701 Pike Street
                                                                    Seattle, Washington 98101-3927
                                                                    (206) 292-9988
     Document1/041221 2120/8544-0039
                  Case 3:19-cv-06025-BJR Document 112 Filed 04/13/21 Page 3 of 6




 1
                                                    ALSTON & BIRD
 2

 3                                                  By /s Cari Dawson, pro hac vice
                                                    By /s Tiffany Powers, pro hac vice
 4                                                      Cari Dawson, pro hac vice
                                                        Tiffany Powers, pro hac vice
 5
                                                    Alston & Bird
 6                                                  One Atlantic Center
                                                    1201 West Peachtree Street, Suite 4900
 7                                                  Atlanta, GA 30309-3424
                                                    Telephone: 404-881-7000
 8                                                  Fax:         404-881-7777
                                                    E mail:      tiffany.powers@alston.com
 9
                                                    E mail:      cari.dawson@alston.com
10
                                                    GIBSON DUNN
11

12                                                  By /s Deborah L. Stein, pro hac vice
13                                                      Deborah L. Stein, pro hac vice
                                                    Gibson Dunn
14                                                  333 South Grand Avenue
                                                    Los Angeles, CA 90071-3197
15                                                  Telephone: 213-229-7164
                                                    Facsimile: 213-229-6164
16                                                  E mail:      dstein@gibsondunn.com
17
                                                    Attorneys for Defendant State Farm Life
18                                                  Insurance Company

19

20

21

22

23

24

25

                                                                  Betts
                                                                  Patterson
      DEFENDANT’S LCR 7(n) NOTICE OF                              Mines
      SUPPLEMENTAL AUTHORITY – NO. 3:19-cv-      -3-              One Convention Place
                                                                  Suite 1400
      06025-BJR                                                   701 Pike Street
                                                                  Seattle, Washington 98101-3927
                                                                  (206) 292-9988
     Document1/041221 2120/8544-0039
                  Case 3:19-cv-06025-BJR Document 112 Filed 04/13/21 Page 4 of 6




                                          CERTIFICATE OF SERVICE
 1

 2             I, Joseph D. Hampton, hereby certify that on April 13, 2021, I electronically filed the

 3   following:
                         Defendant’s LCR 7(n) Notice of Supplemental Authority; and
 4

 5                       Certificate of Service;

 6   with the Court using the CM/ECF system which will send notification of such filing to the
 7   following:
 8             Counsel for Plaintiff Whitman:               Counsel for Plaintiff Whitman:
               Kim D. Stephens                              John J Schirger, pro hac vice
 9             Rebecca Luise Solomon                        Joseph M Feierabend, pro hac vice
               Tousley Brain Stephens                       Miller Schirger LLC
10             1700 Seventh Avenue, Suite 2200              4520 Main Street, Suite 1570
               Seattle, WA 98101                            Kansas City, MO 64111
11             206-682-5600                                 E-mail: jschirger@millerschirger.com
               E-mail: kstephens@tousley.com                E-mail: jfeierabend@millerschirger.com
12             E-mail: rsolomon@tousley.com

13             Counsel for Plaintiff Whitman:               Counsel for Plaintiff Whitman:
               Ethan M Lange, pro hac vice                  Stephen R Basser, pro hac vice
14             Matthew W. Lytle, pro hac vice               Barrack Rodos & Bacine
               Norman E. Siegel, pro hac vice               600 W. Broadway, Suite 900
15             Lindsay T. Perkins, pro hac vice             San Diego, CA 92101
               Stueve Siegel Hanson                         E-mail: sbasser@barrack.com
16             460 Nichols Road, Suite 200
               Kansas City, MO 64112
17
               E-mail: lange@stuevesiegel.com
18             E-mail: mlytle@millerschirger.com
               E-mail: siegel@stuevesiegel.com
19             E-mail: perkins@stuevesiegel.com

20             Counsel for Plaintiff Whitman:
               Joseph Gentile (pro hac vice forthcoming)
21             Ronen Sarraf (pro hac vice forthcoming)
               14 Bond Street #212
22             Great Neck, NY 11021
23             E-mail: joseph@sarrafgentile.com
               E-mail: ronen@sarrafgentile.com
24

25

                                                                            Betts
                                                                            Patterson
      DEFENDANT’S LCR 7(n) NOTICE OF                                        Mines
      SUPPLEMENTAL AUTHORITY – NO. 3:19-cv-              -4-                One Convention Place
                                                                            Suite 1400
      06025-BJR                                                             701 Pike Street
                                                                            Seattle, Washington 98101-3927
                                                                            (206) 292-9988
     Document1/041221 2120/8544-0039
                  Case 3:19-cv-06025-BJR Document 112 Filed 04/13/21 Page 5 of 6




 1             Dated this 13th day of April, 2021.
                                                       BETTS, PATTERSON & MINES, P.S.
 2

 3
                                                       By /s Joseph D. Hampton
 4                                                     By /s Kara A. Tredway
                                                           Joseph D. Hampton, WSBA #15297
 5                                                         Kara A. Tredway, WSBA #44984
                                                       Betts, Patterson & Mines, P.S.
 6
                                                       One Convention Place, Suite 1400
 7                                                     701 Pike Street
                                                       Seattle WA 98101-3927
 8                                                     Telephone: (206) 292-9988
                                                       Facsimile: (206) 343-7053
 9                                                     E-mail:       jhampton@bpmlaw.com
                                                       E-mail:       ktredway@bpmlaw.com
10

11
                                                       STINSON LLP
12

13                                                     By /s Todd A. Noteboom (pro hac vice)
14                                                         Todd A. Noteboom, pro hac vice
                                                       Stinson LLP
15                                                     50 South Sixth Street, Suite 2600
                                                       Minneapolis, MN 55402
16                                                     Telephone: 612-335-1894
                                                       E mail:      todd.noteboom@stinson.com
17

18                                                     STINSON LLP

19
                                                       By /s Jeremy A. Root (pro hac vice)
20                                                         Jeremy A. Root, pro hac vice
                                                       Stinson LLP
21
                                                       230 W. McCarty Street
22                                                     Jefferson City, MO 65101
                                                       Telephone: 573-636-6263
23                                                     E mail:       jeremy.root@stinson.com

24

25

                                                                     Betts
                                                                     Patterson
      DEFENDANT’S LCR 7(n) NOTICE OF                                 Mines
      SUPPLEMENTAL AUTHORITY – NO. 3:19-cv-          -5-             One Convention Place
                                                                     Suite 1400
      06025-BJR                                                      701 Pike Street
                                                                     Seattle, Washington 98101-3927
                                                                     (206) 292-9988
     Document1/041221 2120/8544-0039
                  Case 3:19-cv-06025-BJR Document 112 Filed 04/13/21 Page 6 of 6




                                                    ALSTON & BIRD
 1

 2
                                                    By /s Tiffany Powers (pro hac vice)
 3                                                  By /s Cari K. Dawson (pro hac vice)
                                                        Tiffany Powers, pro hac vice
 4                                                      Cari K. Dawson, pro hac vice
                                                    Alston & Bird
 5
                                                    One Atlantic Center
 6                                                  1201 West Peachtree Street, Suite 4900
                                                    Atlanta, GA 30309-3424
 7                                                  Telephone: 404-881-7000
                                                    E-mail:       tiffany.powers@alston.com
 8                                                  E-mail:       cari.dawson@alston.com
 9

10                                                  GIBSON DUNN

11
                                                    By /s Deborah L. Stein, pro hac vice
12                                                      Deborah L. Stein, pro hac vice
13                                                  Gibson Dunn
                                                    333 South Grand Avenue
14                                                  Los Angeles, CA 90071-3197
                                                    Telephone: 213-229-7164
15                                                  Facsimile: 213-229-6164
                                                    E mail:      dstein@gibsondunn.com
16

17                                                  Attorneys for Defendant State Farm Life
                                                    Insurance Company
18

19

20

21

22

23

24

25

                                                                  Betts
                                                                  Patterson
      DEFENDANT’S LCR 7(n) NOTICE OF                              Mines
      SUPPLEMENTAL AUTHORITY – NO. 3:19-cv-      -6-              One Convention Place
                                                                  Suite 1400
      06025-BJR                                                   701 Pike Street
                                                                  Seattle, Washington 98101-3927
                                                                  (206) 292-9988
     Document1/041221 2120/8544-0039
